ORDER
This case came before the court for oral argument January 27, 1994 pursuant to an order that had directed the plaintiff to appear and show cause why his appeal should not be denied and dismissed.
After hearing the arguments of counsel and examining the memoranda filed by the parties, we are of the opinion that cause has not been shown. It is clear that the amount in controversy based on the claim brought by the plaintiff was well below the minimum jurisdictional amount set by statute for actions at law to be brought in the Superior Court as required by G.L.1956 (1985 Reenactment) § 8-2-14.
Consequently, the plaintiffs appeal is denied and dismissed. The judgment of dismissal entered in the Superior Court is hereby affirmed without prejudice to the plaintiffs bringing an action in the District Court if he sees fit.